Title: From Benjamin Franklin to the New Jersey Assembly Committee of Correspondence, 18 February 1774
From: Franklin, Benjamin
To: New Jersey Assembly Committee of Correspondence


Gentlemen,
London, Feb. 18. 1774
With this you will receive the Act for Settling the Boundary between your Province and New York.
The Obstruction given in America to the Importation of the Tea, has occasion’d great Resentment here. Happily New Jersey is out of the Question. What Measures will be taken upon it, is not yet known, but violent Ones are apprehended. Please to present my best Respects to the Assembly, and believe me to be with great Esteem, Gentlemen, Your most obedient humble Servant
B F
J. Kinsey and T. P. Hewlings Esqrs  Burlington
